Citation Nr: 0626649	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  01-05 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD) and major depressive disorder.

2.  Entitlement to service connection for vasospasms of the 
hands and feet.

3.  Entitlement to service connection for low back disability 
including low back strain and lumbar disc disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 until 
January 1969 and from May 1971 until May 1973.  The later 
period of service was terminated under conditions other than 
honorable.  By an Administrative Decision in October 2000, it 
was determined that the discharge was under dishonorable 
conditions and was a bar to receipt of VA compensation on 
that period of service.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from two separate 
rating decisions, dated February 1999 and June 2001, by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In February 2006, the 
undersigned Veterans Law Judge conducted a travel board 
hearing regarding the issues on appeal.

In November 2005, the veteran submitted a claim for a total 
rating based on individual unemployability due to service 
connected disabilities (TDIU).  This claim is referred to the 
RO for appropriate action.

The issue of entitlement to service connection for low back 
disability including low back strain and lumbar disc disease 
is addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  The veteran's claim of an in-service stressor is 
corroborated by credible supporting evidence; PTSD has been 
diagnosed. 

2.  The preponderance of the evidence demonstrates that the 
veteran does not manifest residuals of cold injury to the 
feet or right hand.

2.  The veteran's residuals of cold injury to the left index 
finger is at least as likely as not related to his active 
military service.


CONCLUSIONS OF LAW

1.  PTSD was incurred in active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 &  Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2005). 

2.  Residuals from a cold injury to the left index finger was 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).

3.  The veteran does not have residuals of a cold injury to 
the right hand or feet that were incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in the current disability was incurred in 
active military service or, if pre-existing active service, 
was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  In order to qualify for entitlement to compensation 
under 38 U.S.C.A. § 1110, a claimant must prove the existence 
of (1) a disability and (2) that such disability has resulted 
from a disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. 
Cir. 2001).  

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In deciding claims on 
the merits, the Board will resolve reasonable doubt of 
material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b).

A.  PTSD

As to entitlement to service connection for PTSD, governing 
criteria specifically requires (i) medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) 
credible supporting evidence that the claimed in-service 
stressor occurred, and (iii) medical evidence establishing a 
link between current symptoms and an in-service stressor.  38 
C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) in 
turn require that a diagnosis of a mental disorder conform to 
the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) 
(DSM IV). 

A stressor involves exposure to a traumatic event in which 
the person experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury or a threat to the physical integrity of self 
or others and the person's response involved intense fear, 
helplessness, or horror.  Cohen v. Brown, 10 Vet. App. 128 
(1997). 

The sufficiency of a stressor is a medical determination.  
Id.  Nevertheless, the occurrence of a stressor is an 
adjudicatory determination.  "Credible supporting evidence" 
is necessary to verify noncombat stressors and be obtained 
from service records or other sources.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the regulatory requirement for "credible supporting 
evidence"  means that "the appellant's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a noncombat stressor."  Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996). 

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, then his lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993). 

A December 1999 VA examination noted that the veteran 
suffered from PTSD, and in a May 2005 VA examination, the 
examiner stated that the PTSD was as likely as not incurred 
during the veteran's military service.

The veteran described witnessing a service-mate's foot being 
blown off in a minefield while working in the demilitarized 
zone (DMZ) of Korea in 1967.  The veteran's personnel file 
noted that he was a member of a mine clearing detail and also 
noted a mine explosion which injured the veteran and another 
service-mate.  
Additionally, during the February 2006 hearing, the veteran 
stated that the incident occurred two days after a jeep had 
been blown up.  Included in the record is a newspaper article 
noting an attack on a jeep from the 2nd Infantry Division on 
August 29, 1967.  Indianhead, Sept. 6, 1967.  The veteran has 
provided the RO a lay statement stating that they were 
attached to A Company 2nd Engineers Battalion 2nd Infantry 
Division as well as an eye witness account of the veteran 
pulling the injured service-mate to safety.  The lay 
statement also gave the service-mate's name.  Accordingly, 
the Board finds that there is credible corroborating evidence 
that the veteran was exposed to a verifiable in-service 
stressor.

Therefore, service connection for PTSD is granted on the 
basis of resolution of reasonable doubt in the veteran's 
favor.  38 C.F.R. § 3.102.   

B.  Vasospasms of the Hands and Feet

During the February 2006 hearing, the veteran stated that he 
still suffers from aches in his fingers from frostbite 
suffered while serving in Korea.

The veteran's service medical records noted the presence of 
vasospasms affecting the hands and feet.  The veteran 
complained of pain in his toes on the right foot and left 
index finger which he stated was caused by prolonged exposure 
to the cold.  Upon physical examination, the examiner stated 
there were no physical findings at the present time but noted 
a vasospastic condition.  See Service Medical Records (Dec. 
1968).

In May 2005, the veteran underwent a cold injury VA 
examination.  The exam did not reveal any deformities of the 
feet or right hand.  However, an x-ray revealed mild 
degenerative changes in the left hand.  The examiner noted 
residuals from a cold injury to the left index finger and 
opined that it was most likely caused by or a result of the 
veteran's military service.  He added that frostbite of the 
hand was documented in the service medical records and that 
degenerative joint disease was a sequela of a cold injury.  

In Hanson v. Derwinski, 1 Vet. App. 512 (1991), the Court 
held that a veteran is entitled to service connection where a 
supportable medical opinion of an etiological relationship 
that is unrefuted by other medical opinion is of record.  
Therefore, the Board finds the requirements for service 
connection for residuals from a cold injury to the left index 
finger have been met.  However, there have been no objective 
findings of disability involving the right hand or feet.  In 
the absence of current disability there is no basis for an 
award of service connection.

II.  Duties to Notify and Assist

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability;  
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to  
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  Finally, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38  U.S.C.A. § 5103.  

VA has secured all available pertinent evidence and conducted 
all appropriate development.  The service medical records are 
available, and there is no pertinent evidence which is not 
currently part of the claim's file.  Hence, VA has fulfilled 
its duty to assist the appellant in the development of his 
claim. 


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for residuals of a cold 
injury to the left index finger is granted.

Entitlement to service connection for residuals of cold 
injury to the right hand and feet is denied.


REMAND

During the February 2006 hearing, the veteran testified that 
he injured his back, while performing push-ups, during basic 
training in Fort Benning, Georgia.  He stated that the drill 
sergeant put his foot on the veteran's back and pushed him 
down which caused the veteran's back to lock up.  

The veteran's service medical records documented complaints 
of low back pain.  The 1969 separation exam noted that the 
veteran's back occasionally hurt from pulled muscles.  The 
veteran has submitted two private medical opinions that 
relate the veteran's current condition to his military 
service.  However, there is an absence of medical records 
from the post-service period until 1999.   Accordingly, the 
case is REMANDED to the RO for the following actions: 

1.  The RO should ask the veteran to provide the 
names, addresses, and dates of treatment following 
separation from service until 1999 and associate 
those records with the claim's file.

2.  Then, the RO should schedule the veteran for an 
orthopedic examination in order to ascertain the 
nature and etiology of any current low back 
disability present.  After reviewing the entire 
record, the examiner should express an opinion as 
to whether it is at least as likely as not (i.e., a 
likelihood of 50 percent or greater) that the 
veteran's low back disorder was caused by or 
related to his military service.
 
The claim's folder must be made available to and 
reviewed by the examiner, and the examiner should 
comment on the specific facts that leads to the 
opinion.  

3.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If any benefit sought on appeal remains 
denied, the veteran and his representative should 
be furnished a supplemental statement of the case 
(SSOC).  An appropriate time should be given for 
them to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


